78 F.3d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall E. ELLIS, Plaintiff-Appellant,v.Jerry STAINER, Warden;  James Rowland;  T. Pruitt;  H.Rippetoe;  R. Mineau;  B. Bark, Defendants-Appellees.
No. 95-15854.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.
MEMORANDUM**
Randall E. Ellis, a California state prisoner, appeals pro se the district court's summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action.   We vacate and remand pursuant to Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988), because the district court failed to advise Ellis of the requirements of Fed.R.Civ.P. 56.  See Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995).
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3